Citation Nr: 1019043	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-33 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome.

2.  Entitlement to service connection for left carpal tunnel 
syndrome.

3.  Entitlement to service connection for chronic fatigue.

4.  Entitlement to service connection for urinary 
incontinence.

5.  Entitlement to service connection for episodic 
bronchospasm, to include bronchitis.

6.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease with a herniated disc at L4-5, 
status post laminectomy at L5-S1.

7.  Entitlement to a rating in excess of 20 percent for left-
sided radicular pain and weakness due to failed back 
syndrome.

8.  Entitlement to a compensable rating for hypertension.

9.  Entitlement to a compensable rating for gastroesophageal 
reflux disease (GERD).

10.  Entitlement to a compensable rating for a left index 
finger scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1989 to February 1993 and from January 1995 to 
October 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In January 2010, the 
Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The Veteran waived agency of 
original jurisdiction (AOJ) consideration of additional 
evidence submitted at his hearing.

In correspondence dated in October 2007 the Veteran raised 
the issues of entitlement to service connection for a right 
foot disorder, chest pain, sleep apnea, depression and 
posttraumatic stress disorder, a left leg and knee disorder, 
skin disorder, a neck disorder, hearing loss, and an eye 
disorder, entitlement to an increased rating for a right 
ankle disability, and entitlement to a total disability 
rating based upon individual unemployability.  These matters 
have been raised by the record, but have not been adjudicated 
by the AOJ.  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for appropriate 
action. 

The issues of entitlement to service connection for chronic 
fatigue, urinary incontinence, and episodic bronchospasm and 
entitlement to increased ratings for degenerative disc 
disease with a herniated disc at L4-5, left-sided radicular 
pain and weakness due to failed back syndrome, hypertension, 
and GERD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  A right carpal tunnel syndrome disability was manifest 
during active service.

3.  A left carpal tunnel syndrome disability was manifest 
during active service.

4.  The Veteran's left index finger scar is manifested by a 
painful scar and subjective complaints of limitation of 
motion.




CONCLUSIONS OF LAW

1.  A right carpal tunnel syndrome disability was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  A left carpal tunnel syndrome disability was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

3.  The criteria for an increased 10 percent rating for a 
left index finger scar have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
March 2008 letter from the RO.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman held that the VCAA notice 
requirements applied to all elements of a claim.  Notice as 
to these matters was also provided in the March 2008 letter.  
The notice requirements pertinent to the issues addressed in 
this decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  The available medical evidence is sufficient for 
adequate determinations.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with these claims would not cause any prejudice 
to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

In this case, service treatment records dated in April 2006 
show the Veteran complained of symptoms that were highly 
suggestive of carpal tunnel syndrome.  The examiner provided 
bilateral cock-up wrist splints to be worn at night.  The 
Veteran's June 2006 separation examination revealed a normal 
clinical evaluation of the upper extremities, but noted a 
history of bilateral carpal tunnel syndrome.  

On VA examination in December 2006 the Veteran complained of 
symptoms of bilateral carpal tunnel syndrome with numbness at 
night, paresthesia in the digits, and pain in the wrists.  
The diagnoses included mild right and left carpal tunnel 
syndrome symptoms with conservative management.  

Post-service medical reports include June 2007 
electromyography (EMG) and nerve conduction velocity studies 
revealing bilateral carpal tunnel syndrome.  There was median 
nerve entrapment at the wrists.  

Based upon the evidence of record, the Board finds the 
Veteran's right and left carpal tunnel syndrome were manifest 
during active service.  Service treatment records clearly 
show the onset of symptoms highly suggestive of carpal tunnel 
syndrome, a diagnosis of bilateral carpal tunnel syndrome was 
provided in December 2006, and the diagnosis was confirmed by 
EMG studies in June 2007.  The preponderance of the evidence 
supports the Veteran's claim.  Therefore, entitlement to 
service connection for right and left carpal tunnel syndrome 
is warranted.

Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2009).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Upon award of service 
connection, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).

VA regulations for the evaluation of skin disabilities were 
revised, effective October 23, 2008.  See 73 Fed. Reg. 54708-
54712 (Sept. 23, 2008).  The additions and revisions include 
provisions that a Veteran who VA rated under diagnostic codes 
7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 
2008, can request review irrespective of whether the 
disability has increased since the last review.  VA will 
review that Veteran's disability rating to determine 
entitlement to a higher rating as a claim for an increased 
rating for purposes of determining the effective date of any 
award; however, in no case will the award be effective before 
October 23, 2008.  Id.  Where the law or regulations 
governing a claim are changed while the claim is pending the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

780
4
Scars, superficial, painful on examination
10
 
Note (1): A superficial scar is one not 
associated with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation 
of the part would not warrant a compensable 
evaluation. (See Sec. 4.68 of this part on the 
amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to 
October 23, 2008).

780
4
Scar(s), unstable or painful:


Five or more scars that are unstable or 
painful
30

Three or four scars that are unstable or 
painful
20

One or two scars that are unstable or painful
10
 
Note (1): An unstable scar is one where, for 
any reason, there is frequent loss of covering 
of skin over the scar
 
 
Note (2): If one or more scars are both 
unstable and painful, add 10 percent to the 
evaluation that is based on the total number 
of unstable or painful scars.


Note (3): Scars evaluated under diagnostic 
codes 7800, 7801, 7802, or 7805 may also 
receive an evaluation under this diagnostic 
code, when applicable.

780
5
Scars, other (including linear scars) and 
other effects of scars evaluated under 
diagnostic codes 7800, 7801, 7802, and 7804

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective October 
23, 2008).

522
9
Index or Long Finger, limitation of motion:
Majo
r
Minor
 
With a gap of one inch (2.5 cm.) or more 
between the fingertip and the proximal 
transverse crease of the palm, with the 
finger flexed to the extent possible, or; 
with extension limited by more than 30 
degrees.
10 
10

With a gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal 
transverse crease of the palm, with the 
finger flexed to the extent possible, and; 
extension is limited by no more than 30 
degrees.
0
0
38 C.F.R. § 4.71a, Diagnostic Code 5229 (2009).  

In this case, service treatment records dated in January 1997 
show X-ray examination revealed a small foreign object to the 
Veteran's left index finger.  Subsequent records are negative 
for complaint, treatment, or diagnosis related to the left 
index finger.  

On VA examination in December 2006 the Veteran reported that 
efforts to surgically remove a metallic foreign body from his 
left index finger were unsuccessful, but that the site healed 
well.  He complained of residual pain and stiffness in the 
finger with motion or repetitive activities.  The examiner 
noted a very small faint well-healed surgical scar over the 
radial aspect of the middle phalanx.  Flexion was intact to 
90 degrees at the distal interphalangeal and proximal 
interphalangeal joints.  Extension was full.  There was no 
additional loss of motion with repetitive motion.  Sensation 
was distally intact, but the Veteran complained of some mild 
pain at the radial aspect of the middle phalanx.  There was 
no evidence of skin erythema or hypertrophy.  The diagnoses 
included left index finger status post exploration with 
residual pain.  It was noted there was no evidence of a 
chronic disabling condition.  

Based upon the evidence of record, the Board finds the 
Veteran's left index finger scar is manifested by a painful 
scar with subjective complaints of limitation of motion.  The 
medical evidence demonstrates the Veteran experiencing mild 
pain at the radial aspect of the middle phalanx.  A 10 
percent rating is assigned for any superficial scar that is 
painful upon examination.  There is no probative evidence, 
however, of any more severe scar disability or finger 
limitation of motion to warrant a higher rating.  Therefore, 
entitlement to an increased 10 percent rating, but no higher, 
for a left index finger scar is allowed.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the service-connected left index finger disorder 
that would take the case outside the norm so as to warrant an 
extraschedular rating.  The service-connected disorder is 
adequately rated under the available schedular criteria and 
the objective findings of physical impairment are well 
documented.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to service connection for right carpal tunnel 
syndrome is granted.

Entitlement to service connection for left carpal tunnel 
syndrome is granted.

Entitlement to an increased 10 percent rating, but no higher, 
for a left index finger scar is granted, subject to the 
regulations governing the payment of monetary awards.


REMAND

A review of the records reveals that the Veteran was notified 
of the provisions of the VCAA and how it applied to his 
claims by correspondence dated in March 2008.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  For records in the 
custody of a Federal department or agency, VA must make as 
many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  38 C.F.R. § 3.159(c).  VA has a duty to assist the 
veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, the Veteran contends that he has chronic 
fatigue, urinary incontinence, and episodic bronchospasm or 
bronchitis as a result of active service.  He also contends 
that his service-connected back disability, radiculopathy, 
hypertension, and GERD are more severely disabling than the 
present ratings.  He reported that he served for six months 
in the Persian Gulf in his first period of active service and 
he testified at his personal hearing in January 2010 that he 
was receiving treatment for these disorders at the medical 
center at Elgin Air Force Base.  He noted he had been using 
inhalers since active service and that he had recently 
undergone testing for anemia related to his GERD.  In 
statements in support of his claims he asserted that his 
urinary disorder symptoms began after his back surgery and 
that his hypertension was not well controlled.  

VA examination in December 2006 included diagnoses of urinary 
incontinence and chronic fatigue of uncertain etiology and 
episodic bronchospasm with no evidence of a chronic disorder.  
Hypertension was established to drug regime and GERD status 
post upper gastrointestinal bleeding was resolved.  Post-
service treatment records show the Veteran complained of 
continued back pain and radiculopathy with occasional bed 
wetting and urinary problems.  Records also show he was 
treated for acid reflux, obstructive sleep apnea, and a 
benign testicular neoplasm.  

The Board notes that the Veteran's service in the Persian 
Gulf is not verified by the evidence of record, but that 
service connection may be presumed for qualified chronic 
disabilities, including fatigue, respiratory signs or 
symptoms, and gastrointestinal signs or symptoms, as 
manifestations of an undiagnosed illness or a medically 
unexplained chronic multisymptom illness under 38 C.F.R. 
§ 3.317 (2009).  As the Veteran also contends that his 
service-connected back disability, radiculopathy, 
hypertension, and GERD have increased in severity since his 
last VA examination, additional medical opinions as to these 
matters are required for adequate determinations.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care 
providers, VA and/or non-VA, who have 
treated him for the issues remaining on 
appeal.  After the Veteran has signed 
the appropriate releases, all 
identified pertinent records should be 
obtained and associated with the claims 
folder.  All attempts to procure 
records should be documented in the 
file.  If these records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  Appropriate action should be taken 
to verify the Veteran's service in 
Southwest Asia during his first period 
of active service.  

3.  The Veteran should be scheduled for 
VA respiratory disorders examination 
for an opinion as to whether there is 
at least a 50 percent probability or 
greater (at least as likely as not) 
that he has chronic fatigue or a 
chronic respiratory disorder as a 
result of active service.  An opinion 
should be provided as to whether any 
chronic fatigue or respiratory signs or 
symptoms may be manifestations of an 
undiagnosed illness or a medically 
unexplained chronic multisymptom 
illness related to service in Southwest 
Asia.  The examination must be 
conducted following the protocol for 
any applicable VA worksheet.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available for review of the 
case.  A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  
An explanation should be provided if 
additional tests or studies are not 
considered to be necessary.

Opinions should be provided based on 
the results of examination, a review of 
the medical evidence of record, and 
sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The Veteran should be scheduled for 
a VA genitourinary disorders 
examination for an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that he has urinary 
incontinence as a result of service or 
a service-connected disability (i.e., 
proximately due to or aggravated by the 
service-connected disability).  The 
examination must be conducted following 
the protocol for any applicable VA 
worksheet.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available for review of the 
case.  A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  
An explanation should be provided if 
additional tests or studies are not 
considered to be necessary.

Opinions should be provided based on 
the results of examination, a review of 
the medical evidence of record, and 
sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

5.  The Veteran should be scheduled for a 
VA examination by an appropriate medical 
specialist for opinions as to the current 
nature and extent of his service-
connected degenerative disc disease with 
a herniated disc at L4-5, status post 
laminectomy at L5-S1, and left-sided 
radicular pain and weakness due to failed 
back syndrome.  The examiner must 
identify all orthopedic and neurologic 
manifestations of the service-connected 
low back disability.  The examination 
must be conducted following the protocol 
in VA's Disability Examination Worksheet 
for Spine Examinations, revised on April 
20, 2009.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available for review of the 
case.  A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  
An explanation should be provided if 
additional tests or studies are not 
considered to be necessary.

Opinions should be provided based on 
the results of examination, a review of 
the medical evidence of record, and 
sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

6.  The Veteran should be scheduled for a 
VA examination for an opinion as to the 
current nature and extent of his service-
connected hypertension.  The examination 
must be conducted following the protocol 
in VA's Hypertension Examination 
Worksheet.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available for review of the 
case.  A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  
An explanation should be provided if 
additional tests or studies are not 
considered to be necessary.

Opinions should be provided based on 
the results of examination, a review of 
the medical evidence of record, and 
sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

7.  The Veteran should be scheduled for a 
VA gastrointestinal disorders examination 
for an opinion as to the current nature 
and extent of his service-connected GERD.  
The examination must be conducted 
following the protocol for any applicable 
VA worksheet.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available for review of the 
case.  A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  
An explanation should be provided if 
additional tests or studies are not 
considered to be necessary.

Opinions should be provided based on 
the results of examination, a review of 
the medical evidence of record, and 
sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

8.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  The Veteran is 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  

9.  After completion of the above and 
any additional development deemed 
necessary, the issues remaining on 
appeal should be reviewed with 
appropriate consideration of all the 
evidence of record.  If any benefit 
sought remains denied, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and should be afforded the opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


